--------------------------------------------------------------------------------

EXHIBIT 10.7

Subordination Agreement

May 13, 2008

To: the Senior Lenders (as defined below):

                        The undersigned lenders (each a "Creditor", and
collectively referred to as "Creditors") are creditors of WiFiMed Holdings
Company Inc., a Nevada corporation and/or its direct and indirect subsidiaries
(each, a "Borrower" and collectively referred to herein as "Borrowers") and
desire that Enable Growth Partners LP, Enable Opportunity Partners LP, and
Pierce Diversified Strategy Master Fund LLC, ena  (each, a "Senior Lender" and
collectively, the "Senior Lenders") continue to extend such financial
accommodations to the Borrowers as Borrowers may request and as the Senior
Lenders may deem proper and to grant a waiver to permit the Borrowers to enter
into that certain Securities Purchase Agreement dated on or about May 13,
2008.    Defined terms not otherwise defined herein shall have the meanings set
forth in that certain Securities Purchase Agreement dated May 13, 2008 among the
Borrower, the Creditors, and the investors signatory thereto (the "May Purchase
Agreement").  For the purpose of inducing Senior Lenders to grant the
above-described waiver, and continue or renew such financial accommodations, and
in consideration thereof, Creditors agree as follows:

                        For the purpose of inducing Senior Lenders to grant,
continue or renew such financial accommodations, and in consideration thereof,
Creditors agree as follows:

                        1.         Any and all claims of Creditors against any
Borrower, now or hereafter existing, are, and shall be at all times, subject and
subordinate to any and all claims, now or hereafter existing which any Senior
Lender may have against any Borrower (including any claim by the Senior Lenders
for interest accruing after any assignment for the benefit of creditors by any
Borrower or the institution by or against any Borrower of any proceedings under
the Bankruptcy Code, or any claim by the Senior Lenders for any such interest
which would have accrued in the absence of such assignment or the institution of
such proceedings). Notwithstanding the foregoing, the indebtedness of a Borrower
owing to a Senior Lender under the May Purchase Agreement and the Debenture
issued to the Senior Lenders thereunder, shall not be senior to, but shall stand
in pari passu with the claims of Creditor against the Borrower.

                        2.         Each Creditor agrees not to commence or
threaten to commence any action or proceeding, sue upon, or to collect, or to
receive payment of the principal or interest of any claim or claims now or
hereafter existing which such Creditor may hold against any Borrower, and not to
sell, assign, transfer, pledge, hypothecate, or encumber such claim or claims
except subject expressly to this Agreement, and not to enforce or apply any
security now or hereafter existing therefor, nor to file or join in any petition
to commence any proceeding under the Bankruptcy Code, nor to take any lien or
security on any of Borrower's property, real or personal, until 91 days
following the date all claims of the Senior Lenders against any Borrower have
been indefeasibly satisfied in full. Notwithstanding the foregoing, prior to
such date, each Creditor shall be permitted to (i) convert its Debenture to
Common Stock in accordance with the terms thereof as in effect on the date
hereof and (ii) receive a cash payment under its Debenture in accordance with an
Automatic Redemption (as defined in the Debentures) in accordance with the terms
of the Debenture.

                        3.         In case of any assignment for the benefit of
creditors by any Borrower or in case any proceedings under the Bankruptcy Code
are instituted by or against any Borrower, or in case of the appointment of any
receiver for any Borrower's business or assets, or in case of any dissolution or
winding up of the affairs of any Borrower:  (a) Each Borrower and any assignee,
trustee in Bankruptcy, receiver, debtor in possession or other person or persons
in charge are hereby directed to pay to Senior Lenders the full amount of Senior
Lenders claims against any Borrower (including interest to the date of payment)
before making any payment of principal or interest to Creditors, and insofar as
may be necessary for that purpose, each Creditor hereby assigns and transfers to
the Senior Lenders all security or the proceeds thereof, and all rights to any
payments, dividends or other distributions, and (b) each Creditor hereby
irrevocably constitutes and appoints each Senior Lender its true and lawful
attorney to act in its name and stead:  (i) to file the appropriate claim or
claims on behalf of such Creditor if such Creditor does not do so prior to 30
days before the expiration of the time to file claims in such proceeding and if
any Senior Lender elects at its sole discretion to file such claim or claims and
(ii) to accept or reject any plan of reorganization or arrangement on behalf of
Creditors, and to otherwise vote Creditors' claim in respect of any indebtedness
now or hereafter owing from any Borrower to Creditors in any manner the Senior
Lenders deem appropriate for their respective own benefit and protection.

                        4.         Each Senior Lender is hereby authorized by
Creditors to:  (a) renew, compromise, extend, accelerate or otherwise change the
time of payment, or any other terms, of any existing or future claim of such
Senior Lender against any Borrower, (b) increase or decrease the rate of
interest payable thereon or any part thereof, (c) exchange, enforce, waive or
release any security therefor, (d) apply such security and direct the order or
manner of sale thereof in such manner as such Senior Lender may at its
discretion determine, (e) release any Borrower or any guarantor of any
indebtedness of a Borrower from liability, and (f) make optional future advances
to any Borrower, all without notice to Creditors and without affecting the
subordination provided by this Agreement.

                        5.         On request of any Senior Lender, a Creditor
shall deliver to the Senior Lenders the original of any preferred stock,
promissory note or other evidence of any existing or future indebtedness of any
Borrower to such Creditor, and mark same with a conspicuous legend which reads
substantially as follows:

                        "THIS PROMISSORY NOTE IS SUBORDINATED TO CERTAIN
INDEBTEDNESS OWING FROM THE MAKER TO THE SENIOR LENDERS AND ITS ASSIGNS, AND MAY
BE ENFORCED ONLY IN ACCORDANCE WITH THAT CERTAIN SUBORDINATION AGREEMENT DATED
MAY 13, 2008 WITH THE SENIOR LENDERS NAMED THEREIN"

                        6.         In the event that any payment or any cash or
noncash distribution is made to any Creditor in violation of the terms of this
Agreement, such Creditor shall receive same in trust for the benefit of the
Senior Lenders, and shall forthwith remit it to the Senior Lenders in the form
in which it was received, together with such endorsements or documents as may be
necessary to effectively negotiate or transfer same to the Senior Lenders.

                        7.         Until all claims of Senior Lenders against
the Borrowers, now or hereafter existing, shall be paid in full, no gift or loan
shall be made by any Borrower to any Creditor.

                        8.         For violation of this Agreement, each
Creditor shall be liable for all loss and damage sustained by reason of such
breach, and upon any such violation each Senior Lender may, at its option,
accelerate the maturity of any of its existing or future claims against any
Borrower.

                        9.         This Agreement shall be binding upon the
heirs, successors and assigns of Creditors, the Borrowers and the Senior
Lenders.  This Agreement and any existing or future claim of a Senior Lender
against a Borrower may be assigned by such Senior Lender, in whole or in part,
without notice to Creditors or such Borrower.

                        10.       Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the May Purchase Agreement.

                        11.       All questions concerning the construction,
validity, enforcement and interpretation of this agreement shall be determined
in accordance with the provisions of the May Purchase Agreement.

                        12.       This agreement may be executed in
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. 

                        13.       This agreement constitutes the entire
agreement among the parties with respect to the matters covered hereby and
thereby and supersedes all previous written, oral or implied understandings
among them with respect to such matters.

                        14.       The invalidity of any portion hereof shall not
affect the validity, force or effect of the remaining portions hereof.  If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by law.

                        15.       Each of the parties hereto acknowledges that
this agreement has been prepared jointly by the parties hereto, and shall not be
strictly construed against either party.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this
Subordination Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

                                                                       
_____________________________

                                                                        Name of
Creditor

                                                                        By:
_____________________

                                                                        Name and
Title:_________________________

                                                                        Address
for Notice:                             

                                                                        Name,
Date

and Amount of Promissory Note or other            indebtedness: ______________

Acceptance of Subordination Agreement by Borrower

            The undersigned being the Borrowers named in the foregoing
Subordination Agreement, hereby accepts and consents thereto and agrees to be
bound by all the provisions thereof and to recognize all priorities and other
rights granted thereby to the Senior Lenders, their respective successors and
assigns, and to perform in accordance therewith.

Dated: May 13, 2008

                                                                                   
WIFIMED HOLDINGS COMPANY INC.

                                                                                               
By: _____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________

                                                                                   
ENCOUNTERPRO HEALTHCARE                                     
                                                RESOURCES, INC.

                                                                                               
By: _____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________

                                                                                   
WiFiMed, Inc.        

 

                                                                                                By:
_____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________

 

 

                                                                                   
CyberMedx Medical Systems, Inc.       

                                                                                               
By: _____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________

                                                                                   
MS4AP, Inc.

                                                                                               
By: _____________________

                                                                                               
Name:                                     

                                                                                               
Title: _________________________


--------------------------------------------------------------------------------

[1]           1/19th of the original Principal Amount of this Debenture